Exhibit 10.49

 



RegeneRx Biopharmaceuticals, Inc.

 

2018 Equity Incentive Plan

 

Adopted by the Board of Directors Effective as of &
Approved by the Stockholders: June 13, 2018

 

Termination Date: June 13, 2028

 

1. General.

 

(a) Eligible Award Recipients. The persons eligible to receive Awards are
Employees, Directors and Consultants.

 

(b) Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock
Appreciation Rights, (iv) Restricted Stock Awards, (v) Restricted Stock Unit
Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and
(viii) Other Stock Awards.

 

(c) Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section 1(a), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Awards.

 

2. Administration.

 

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).

 

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted;
(C) what type or combination of types of Award shall be granted; (D) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Common Stock
pursuant to a Stock Award; (E) the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person; and (F) the Fair
Market Value applicable to a Stock Award.

 

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.

 

(iii) To settle all controversies regarding the Plan and Awards granted under
it.

 

(iv) To accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

 

(v) To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Award granted while
the Plan is in effect except with the written consent of the affected
Participant.

 

(vi) To amend the Plan in any respect the Board deems necessary or advisable.
However, except as provided in Section 9(a) relating to Capitalization
Adjustments, to the extent required by applicable law or listing requirements,
stockholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of shares of Common Stock available for
issuance under the Plan, (B) materially expands the class of individuals
eligible to receive Awards under the Plan, (C) materially increases the benefits
accruing to Participants under the Plan or materially reduces the price at which
shares of Common Stock may be issued or purchased under the Plan, (D) materially
extends the term of the Plan, or (E) expands the types of Awards available for
issuance under the Plan. Except as provided above, rights under any Award
granted before amendment of the Plan shall not be impaired by any amendment of
the Plan unless (1) the Company requests the consent of the affected
Participant, and (2) such Participant consents in writing.

 

 

 

 



(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding incentive stock options
or (C) Rule 16b-3.

 

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that except with respect to
amendments that disqualify or impair the status of an Incentive Stock Option, a
Participant’s rights under any Award shall not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing. Notwithstanding the foregoing, subject
to the limitations of applicable law, if any, the Board may amend the terms of
any one or more Awards without the affected Participant’s consent if necessary
to maintain the qualified status of the Award as an Incentive Stock Option or to
bring the Award into compliance with Section 409A of the Code.

 

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

 

(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.

 

(c) Delegation to Committee.

 

(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Committee may, at any time, abolish the subcommittee
and/or revest in the Committee any powers delegated to the subcommittee. The
Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.

 

(ii) Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
and solely of two or more Non-Employee Directors, in accordance with Rule 16b-3.

 

(d) Delegation to an Officer. The Board may delegate to one (1) or more Officers
the authority to do one or both of the following (i) designate Employees who are
providing Continuous Service to the Company or any of its Subsidiaries who are
not Officers to be recipients of Options and Stock Appreciation Rights (and, to
the extent permitted by applicable law, other Stock Awards) and the terms
thereof, and (ii) determine the number of shares of Common Stock to be subject
to such Stock Awards granted to such Employees; provided, however, that the
Board resolutions regarding such delegation shall specify the total number of
shares of Common Stock that may be subject to the Stock Awards granted by such
Officer and that such Officer may not grant a Stock Award to himself or herself.
Notwithstanding the foregoing, the Board may not delegate authority to an
Officer to determine the Fair Market Value pursuant to Section 13(w)(iii) below.

 

(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

(f) Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee shall have the authority to: (i) reduce the exercise price of any
outstanding Options or Stock Appreciation Rights under the Plan, or (ii) cancel
any outstanding Options or Stock Appreciation Rights that have an exercise price
or strike price greater than the current Fair Market Value of the Common Stock
in exchange for cash or other Stock Awards under the Plan, unless the
stockholders of the Company have approved such an action within twelve
(12) months prior to such an event.

 



 2 

 

 

3. Shares Subject to the Plan.

 

(a) Share Reserve. Subject to Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Stock Awards from and after the Effective Date shall initially be
five million (5,000,000) shares and shall increase annually on July 1 for each
year the Plan is in effect starting on July 1, 2019 by the number of shares
equal to two percent (2%) of the then issued and outstanding shares of Common
Stock of the Company. For clarity, the Share Reserve in this Section 3(a) is a
limitation on the number of shares of the Common Stock that may be issued
pursuant to the Plan and does not limit the granting of Stock Awards except as
provided in Section 7(a). Shares may be issued in connection with a merger or
acquisition as permitted by, as applicable, NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance shall not reduce the
number of shares available for issuance under the Plan. Furthermore, if a Stock
Award or any portion thereof (i) expires or otherwise terminates without all of
the shares covered by such Stock Award having been issued or (ii) is settled in
cash (i.e., the Participant receives cash rather than stock), such expiration,
termination or settlement shall not reduce (or otherwise offset) the number of
shares of Common Stock that may be available for issuance under the Plan.

 

(b) Reversion of Shares to the Share Reserve. If any shares of Common Stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares that are forfeited shall revert to and again
become available for issuance under the Plan. Any shares reacquired by the
Company pursuant to Section 8(g) or as consideration for the exercise of an
Option shall again become available for issuance under the Plan.

 

(c) Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 3 and, subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall initially be five million (5,000,000) shares of Common Stock and then
shall be the number of shares of Common Stock reserved for issuance under the
Plan pursuant to Section 3(a) for subsequent years that the Plan is in effect. 

 

(d) Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, a
maximum of one million (1,000,000) shares of Common Stock subject to Options,
Stock Appreciation Rights and Other Stock Awards whose value is determined by
reference to an increase over an exercise or strike price of at least one
hundred percent (100%) of the Fair Market Value on the date any such Stock Award
is granted may be granted to any Participant during any calendar year.
Notwithstanding the foregoing, if any additional Options, Stock Appreciation
Rights or Other Stock Awards whose value is determined by reference to an
increase over an exercise or strike price of at least one hundred percent (100%)
of the Fair Market Value on the date the Stock Award are granted to any
Participant during any calendar year, compensation attributable to the exercise
of such additional Stock Awards shall not satisfy the requirements to be
considered “qualified performance-based compensation” under Section 162(m) of
the Code unless such additional Stock Award is approved by the Company’s
stockholders.

 

(e) Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

 

4. Eligibility.

 

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, Nonstatutory
Stock Options and SARs may not be granted to Employees, Directors and
Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405 promulgated under the Securities
Act, unless the stock underlying such Stock Awards is treated as “service
recipient stock” under Section 409A of the Code because the Stock Awards are
granted pursuant to a corporate transaction (such as a spin off transaction) or
unless such Stock Awards comply with the distribution requirements of
Section 409A of the Code.

 



 3 

 

  

(b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.

 

5. Provisions Relating to Options and Stock Appreciation Rights. Each Option or
SAR shall be in such form and shall contain such terms and conditions as the
Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options or SARs need not be identical; provided, however, that each Option
Agreement or Stock Appreciation Right Agreement shall conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.

 

(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option or SAR on the date the Option or SAR is
granted. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and, if
applicable, 424(a) of the Code. Each SAR will be denominated in shares of Common
Stock equivalents.

 

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The permitted methods of payment are as follows:

 

(i) by cash, check, bank draft or money order payable to the Company;

 

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

 

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

 

(iv) if the option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided, further, that shares of Common Stock will no longer be subject
to an Option and will not be exercisable thereafter to the extent that
(A) shares issuable upon exercise are reduced to pay the exercise price pursuant
to the “net exercise,” (B) shares are delivered to the Participant as a result
of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations; or

 

(v) in any other form of legal consideration that may be acceptable to the
Board.

 

(d) Exercise and Payment of a SAR. To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of Common Stock equivalents in
which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right. The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

 



 4 

 

 

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
shall determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
shall apply:

 

(i) Restrictions on Transfer. An Option or SAR shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may, in its sole discretion, permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.

 

(ii) Domestic Relations Orders. Notwithstanding the foregoing, an Option or SAR
may be transferred pursuant to a domestic relations order; provided, however,
that if an Option is an Incentive Stock Option, such Option may be deemed to be
a Nonstatutory Stock Option as a result of such transfer.

 

(iii) Beneficiary Designation. Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Participant, shall thereafter be entitled to exercise the
Option or SAR and receive the Common Stock or other consideration resulting from
such exercise. In the absence of such a designation, the executor or
administrator of the Participant’s estate shall be entitled to exercise the
Option or SAR and receive the Common Stock or other consideration resulting from
such exercise.

 

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of Performance Goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to
which an Option or SAR may be exercised.

 

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
or upon the Participant’s death or Disability), the Participant may exercise his
or her Option or SAR (to the extent that the Participant was entitled to
exercise such Award as of the date of termination of Continuous Service) but
only within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the applicable Award Agreement), or
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option or SAR within the time specified herein or in the
Award Agreement (as applicable), the Option or SAR shall terminate.

 

(h) Extension of Termination Date. If the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause or
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of such registration requirements, or (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement. In addition, unless otherwise provided in a Participant’s Award
Agreement, if the sale of any Common Stock received upon exercise of an Option
or SAR following the termination of the Participant’s Continuous Service (other
than for Cause) would violate the Company’s insider trading policy, then the
Option or SAR shall terminate on the earlier of (i) the expiration of a period
equal to the applicable post-termination exercise period after the termination
of the Participant’s Continuous Service during which the sale of the Common
Stock received upon exercise of the Option or SAR would not be in violation of
the Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.

 



 5 

 

 

(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), or (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement. If, after termination of Continuous Service,
the Participant does not exercise his or her Option or SAR within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
(as applicable) shall terminate.

 

(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Award Agreement for exercisability after the termination of the Participant’s
Continuous Service (for a reason other than death), then the Option or SAR may
be exercised (to the extent the Participant was entitled to exercise such Option
or SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance or by
a person designated to exercise the Option or SAR upon the Participant’s death,
but only within the period ending on the earlier of (i) the date eighteen (18)
months following the date of death (or such longer or shorter period specified
in the Award Agreement), or (ii) the expiration of the term of such Option or
SAR as set forth in the Award Agreement. If, after the Participant’s death, the
Option or SAR is not exercised within the time specified herein or in the Award
Agreement (as applicable), the Option or SAR shall terminate.

 

(k) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR shall terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
shall be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.

 

(l) Non-Exempt Employees. No Option or SAR, whether or not vested, granted to an
Employee who is a non-exempt employee for purposes of the Fair Labor Standards
Act of 1938, as amended, shall be first exercisable for any shares of Common
Stock until at least six months following the date of grant of the Option or
SAR. Notwithstanding the foregoing, consistent with the provisions of the Worker
Economic Opportunity Act, (i) in the event of the Participant’s death or
Disability, (ii) upon a Corporate Transaction in which such Option or SAR is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the Participant’s retirement (as such term may be defined in the Participant’s
Award Agreement or in another applicable agreement or in accordance with the
Company’s then current employment policies and guidelines), any such vested
Options and SARs may be exercised earlier than six months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt employee in connection with the exercise or vesting of an Option
or SAR will be exempt from his or her regular rate of pay.

 

6. Provisions of Stock Awards other than Options and SARs.

 

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (i) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (ii) evidenced by a certificate, which certificate shall
be held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:

 

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

 

(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

 



 6 

 

 

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

 

(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.

 

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

 

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

 

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

 

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

 

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

 

(c) Performance Awards.

 

(i) Performance Stock Awards. A Performance Stock Award is a Stock Award that
may vest or may be exercised contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Stock Award may, but need
not, require the completion of a specified period of Continuous Service. The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee, in its sole discretion. The maximum number of shares covered by an
Award that may be granted to any Participant in a calendar year attributable to
Stock Awards described in this Section 6(c)(i) (whether the grant, vesting or
exercise is contingent upon the attainment during a Performance Period of the
Performance Goals) shall not exceed one million (1,000,000) shares of Common
Stock. The Board may provide for or, subject to such terms and conditions as the
Board may specify, may permit a Participant to elect for, the payment of any
Performance Stock Award to be deferred to a specified date or event. In
addition, to the extent permitted by applicable law and the applicable Award
Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.

 



 7 

 

 

(ii) Performance Cash Awards. A Performance Cash Award is a cash award that may
be paid contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. At the time of grant of a Performance
Cash Award, the length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee, in its sole discretion. In any calendar year, the
Committee may not grant a Performance Cash Award that has a maximum value that
may be paid to any Participant in excess of five hundred thousand dollars
($500,000). The Board may provide for or, subject to such terms and conditions
as the Board may specify, may permit a Participant to elect for, the payment of
any Performance Cash Award to be deferred to a specified date or event. The
Committee may specify the form of payment of Performance Cash Awards, which may
be cash or other property, or may provide for a Participant to have the option
for his or her Performance Cash Award, or such portion thereof as the Board may
specify, to be paid in whole or in part in cash or other property.

 

(iii) Board Discretion. The Board retains the discretion to reduce or eliminate
the compensation or economic benefit due upon attainment of Performance Goals
and to define the manner of calculating the Performance Criteria it selects to
use for a Performance Period.

 

(iv) Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee shall
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period, or
(b) the date on which twenty-five percent (25%) of the Performance Period has
elapsed, and in either event at a time when the achievement of the applicable
Performance Goals remains substantially uncertain. Prior to the payment of any
compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Performance Goals and any other material terms under such
Award have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock). Notwithstanding satisfaction of any
completion of any Performance Goals, to the extent specified at the time of
grant of an Award to “covered employees” within the meaning of Section 162(m) of
the Code, the number of shares of Common Stock, Options, cash or other benefits
granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Performance Goals may be reduced by the Committee on the
basis of such further considerations as the Committee, in its sole discretion,
shall determine.

 

(d) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6. Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.

 

7. Covenants of the Company.

 

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.

 

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

 



 8 

 

 

(c) No Obligation to Notify or Minimize Taxes. The Company shall have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

 

8. Miscellaneous.

 

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.

 

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

 

(c) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms, if applicable, and (ii) the issuance of the Common Stock subject to such
Stock Award has been entered into the books and records of the Company.

 

(d) No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 

(e) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

 

(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or
(B) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 

(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii)  withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.

 



 9 

 

 

(h) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet (or other shared electronic medium controlled
by the Company to which the Participant has access).

 

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

 

(j) Compliance with Section 409A. To the extent that the Board determines that
any Award granted hereunder is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded and a Participant
holding an Award that constitutes “deferred compensation” under Section 409A of
the Code is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six (6) months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death.

 

9. Adjustments upon Changes in Common Stock; Other Corporate Events.

 

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Sections 3(d) and 6(c)(i), and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.

 

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service; provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

 

(c) Corporate Transaction. The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award.

 

(i) Stock Awards May Be Assumed, Continued or Substituted. In the event of a
Corporate Transaction, any surviving corporation or acquiring corporation (or
the surviving or acquiring corporation’s parent company) may assume or continue
any or all Stock Awards outstanding under the Plan or may substitute similar
stock awards for Stock Awards outstanding under the Plan (including but not
limited to, awards to acquire the same consideration paid to the stockholders of
the Company pursuant to the Corporate Transaction), and any reacquisition or
repurchase rights held by the Company in respect of Common Stock issued pursuant
to Stock Awards may be assigned by the Company to the successor of the Company
(or the successor’s parent company, if any), in connection with such Corporate
Transaction. A surviving corporation or acquiring corporation (or its parent)
may choose to assume or continue only a portion of a Stock Award or substitute a
similar stock award for only a portion of a Stock Award, or may choose to assume
or continue the Stock Awards held by some, but not all Participants. The terms
of any assumption, continuation or substitution shall be set by the Board.

 



 10 

 

 

(ii) Stock Awards Not Assumed, Continued or Substituted. In the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted, the vesting of such Stock Awards (and, with respect to Options
and Stock Appreciation Rights, the time when such Stock Awards may be exercised)
shall be accelerated in full to a date prior to the effective time of such
Corporate Transaction (contingent upon the effectiveness of the Corporate
Transaction) as the Board shall determine (or, if the Board shall not determine
such a date, to the date that is five (5) days prior to the effective time of
the Corporate Transaction), and such Stock Awards shall terminate if not
exercised (if applicable) at or prior to the effective time of the Corporate
Transaction, and any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards shall lapse (contingent upon the effectiveness of
the Corporate Transaction); provided, however, that the Board may require
Participants to complete and deliver to the Company a notice of exercise before
the effective date of a Corporate Transaction, which is contingent upon the
effectiveness of such Corporate Transaction.

 

(iii) Payment for Stock Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event of a Corporate Transaction in which the surviving
corporation or acquiring corporation (or its parent company) does not assume or
continue such outstanding Stock Awards or substitute similar stock awards for
such outstanding Stock Awards and the Stock Award will terminate if not
exercised at or prior to the effective time of a Corporate Transaction in
accordance with Section 9(c)(ii), the Board may provide, in its sole discretion,
that the holder of such Stock Award may not exercise such Stock Award but will
receive a payment, in such form as may be determined by the Board, equal in
value, at the effective time, to the excess, if any, of (A) the value of the
property the Participant would have received upon the exercise of the Stock
Award, over (B) any exercise price payable by such holder in connection with
such exercise. For purposes of clarity, this payment may be zero ($0) if the
value of the property is equal to or less than the exercise price. Payments
under this provision may be delayed to the same extent that payment of
consideration to the holders of the Company’s Common Stock in connection with
the Corporate Transaction is delayed as a result of escrows, earn outs,
holdbacks, or any other contingencies.

 

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

 

(d) Change in Control. In the event of a Change in Control, then, as of the
effective time of such Change in Control, the vesting of all outstanding Stock
Awards (and, with respect to Options and Stock Appreciation Rights, the time
when such Stock Awards may be exercised) shall be accelerated in full and any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall lapse.

 

10. Termination or Suspension of the Plan.

 

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
terminated sooner by the Board, the Plan shall automatically terminate on the
day before the tenth (10th) anniversary of the Effective Date. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.

 



 11 

 

  

11. Effective Date of Plan.

 

This Plan shall become effective on the Effective Date.

  

12. Choice of Law.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

  

13. Definitions. As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:

 

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 promulgated
under the Securities Act. The Board shall have the authority to determine the
time or times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

(b) “Award” means a Stock Award or a Performance Cash Award.

 

(c) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company shall not be treated
as a Capitalization Adjustment.

 

(f) “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company in effect at the time of the
termination of the Participant’s Continuous Service defining such term and, in
the absence of such agreement, such term shall mean, with respect to a
Participant, the occurrence of any of the following events that has a material
negative impact on the business or reputation of the Company: (i) such
Participant’s commission of any felony or any crime involving fraud, dishonesty
or moral turpitude under the laws of the United States or any state thereof;
(ii) such Participant’s attempted commission of, or participation in, a fraud or
act of dishonesty against the Company; (iii) such Participant’s intentional,
material violation of any contract or agreement between the Participant and the
Company or of any statutory duty owed to the Company; (iv) such Participant’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) such Participant’s gross misconduct. The determination
that a termination of the Participant’s Continuous Service is either for Cause
or without Cause shall be made by the Company in its sole discretion. Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Awards held by
such Participant shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.

 

(g) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person that acquires the Company’s securities
in a transaction or series of related transactions the primary purpose of which
is to obtain financing for the Company through the issuance of equity securities
(which includes an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission), or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this
subsection (B)) as a result of the acquisition of voting securities by the
Company, and after such share acquisition, the Subject Person becomes the Owner
of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change in Control shall be deemed to occur;

 



 12 

 

 

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

 

(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

 

(iv) individuals who, on the date the Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

Notwithstanding the foregoing or any other provision of this Plan, the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

 

(i) “Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c).

 

(j) “Common Stock” means the common stock of the Company.

 

(k) “Company” means RegeneRx Biopharmaceuticals, Inc., a Delaware corporation.

 

(l) “Consultant” means any natural person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a “Consultant” for purposes of the
Plan. Notwithstanding the foregoing, a person is treated as a Consultant under
this Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

(m) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of
(i) any leave of absence approved by the Board or chief executive officer,
including sick leave, military leave or any other personal leave, or (ii)
transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 



 13 

 

 

(n) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

 

(i) a sale or other disposition of all or substantially all, as determined by
the Board, in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

 

(ii) a sale or other disposition of at least fifty percent (50%) of the
outstanding securities of the Company;

 

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

 

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

 

(o) “Covered Employee” shall have the meaning provided in Section 162(m)(3) of
the Code.

 

(p) “Director” means a member of the Board.

 

(q) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

(r) “Effective Date” means the effective date of this Plan document, which is
the date of the annual meeting of stockholders of the Company held in 2010
provided this Plan is approved by the Company’s stockholders at such meeting.

 

(s) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.

 

(t) “Entity” means a corporation, partnership, limited liability company or
other entity.

 

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(v) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.

 

(w) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock, unless
otherwise determined by the Board, shall be the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

 

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

 

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith and in a manner that complies
with Sections 409A and 422 of the Code.

 



 14 

 

 

(x) “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.

 

(y) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(z) “Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.

 

(aa) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

 

(bb) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

 

(cc) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

 

(dd) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

(ee) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).

 

(ff) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.

 

(gg) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

 

(hh) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

 

(ii) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

 

(jj) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).

 

(kk) “Performance Criteria” means the one or more criteria that the Committee
shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following as determined by the Committee: (i) earnings (including earnings per
share and net earnings); (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization; (iv) total
stockholder return; (v) return on equity or average stockholder’s equity;
(vi) return on assets, investment, or capital employed; (vii) stock price;
(viii) margin (including gross margin); (ix) income (before or after taxes); (x)
operating income; (xi) operating income after taxes; (xii) pre-tax profit;
(xiii) operating cash flow; (xiv) sales or revenue targets; (xv) increases in
revenue or product revenue; (xvi) expenses and cost reduction goals;
(xvii) improvement in or attainment of working capital levels; (xviii) economic
value added (or an equivalent metric); (xix) market share; (xx) cash flow;
(xxi) cash flow per share; (xxii) share price performance; (xxiii) debt
reduction; (xxiv) implementation or completion of projects or processes;
(xxv) customer satisfaction; (xxvi) stockholders’ equity; (xxvii) capital
expenditures; (xxviii) debt levels; (xxix) operating profit or net operating
profit; (xxx) workforce diversity; (xxxi) growth of net income or operating
income; (xxxii) billings; (xxxiii) achievement of clinical trial milestones,
such as patient enrollment or successful completion of the trial;
(xxxiv) execution of a new licensor agreement; (xxxv) receipt of a milestone
payment under a licensor agreement and (xxxvi) to the extent that an Award is
not intended to comply with Section 162(m) of the Code, other measures of
performance selected by the Board or the Committee.



 15 

 

 

(ll) “Performance Goals” means, for a Performance Period, the one or more goals
established by the committee for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Committee (i) in the Award Agreement at the
time the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the
Committee shall appropriately make adjustments in the method of calculating the
attainment of Performance Goals for a Performance Period as follows: (1) to
exclude restructuring and/or other nonrecurring charges; (2) to exclude exchange
rate effects, as applicable, for non-U.S. dollar denominated Performance Goals;
(3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; and (5) to exclude the effects of any “extraordinary items” as
determined under generally accepted accounting principles.

 

(mm) “Performance Period” means the period of time selected by the Committee
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to and the payment of a Stock
Award or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

 

(nn) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).

 

(oo) “Plan” means this RegeneRx Biopharmaceuticals, Inc. 2010 Equity Incentive
Plan.

 

(pp) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

 

(qq) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(rr) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

 

(ss) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.

 

(tt) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

(uu) “Securities Act” means the Securities Act of 1933, as amended.

 

(vv) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

(ww) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

 

(xx) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

 



 16 

 

 

(yy) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

 

(zz) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).

 

(aaa) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.

 



 17 



